internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp 1-plr-127222-01 date date legend successor taxpayer corp x date a date b date c date d successor’s company official tax professional tax professional authorized representative plr-127222-01 this responds to your authorized representative’s date letter submitted on behalf of successor as successor to taxpayer requesting an extension of time under through of the procedure and administration regulations to file an election under sec_1_337_d_-5t b and c to be subject_to the rules of sec_1374 with respect to assets that taxpayer held on date b additional information was received in a letter dated date the material information is summarized below taxpayer was a calendar_year taxpayer that used the accrual_method of accounting taxpayer was a c_corporation for the first two years of its existence before making a reit election effective as of date b on date a taxpayer had net_unrealized_built-in_gain in its assets and c_corporation net_operating_loss carryforwards on date c in accordance with state law taxpayer merged with and into corp x also on date c in accordance with state law corp x merged with and into successor taxpayer’s first return filed after date was filed in september of but for various reasons did not contain a sec_1374 election the fact that taxpayer had not properly made a sec_1374 election with this return was discovered by tax professional on date d on date the irs and treasury issued temporary regulations under sec_337 these regulations provide a special rule in sec_1_337_d_-5t b and c that allow a ric or reit to make a retroactive election to apply the rules of sec_1374 with respect to assets formerly held by a c_corporation in lieu of recognizing the built-in-gain with respect to these assets on the last day of its last c_corporation taxable_year in cases where the first taxable_year in which the assets of the c_corporation become assets of the ric or reit ends after date but before date the election is made by attaching the statement described in sec_1_337_d_-5t b to the first federal_income_tax return filed by the ric or reit after date under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 plr-127222-01 in this case the time for filing the election is fixed by the regulations ie sec_1_337_d_-5t c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for successor as successor to taxpayer to file the election provided that successor as successor to taxpayer shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by successor as successor to taxpayer successor’s company official tax professional tax professional and authorized representative explain the circumstances that resulted in the failure_to_file the election the information establishes that successor as successor to taxpayer relied on a qualified_tax professional that the professional failed to make or advise successor as successor to taxpayer to make the election and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that successor as successor to taxpayer has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for successor as successor to taxpayer to file the election by amending taxpayer’s return for the year ending date by attaching thereto the statement described in sec_1_337_d_-5t b a copy of this letter should be attached to the election the above extension of time is conditioned on successor as successor to taxpayer in fact filing all necessary returns or amended returns consistent with this election within days of the date on this letter and taxpayers’ taxpayer’s and successor’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayer’s tax_liability for the years involved a determination thereof will be made upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayer’s tax_liability is lower sec_301_9100-3 in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayer however all essential facts are subject_to verification in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply plr-127222-01 this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent we are sending a copy of this letter to your authorized representatives pursuant to a power_of_attorney on file in this office sincerely yours associate chief_counsel corporate by ken cohen senior technician reviewer branch
